DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/19 is being considered by the examiner.

					Claim Status
	Claims 1-12 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, “two electrodes” are mentioned twice and are unclear and lacks clarity. Are these the same or different or in addition to the “two electrodes” recited in claim 1. Please clarify how many electrodes are in the device based on claim 4.

Claim 4 recites the limitation “the inlet-end third of the cuvette”.  There is insufficient antecedent basis for this limitation in the claim. Is this the upper third of the cuvette wherein the inlet is closer to the upper third of the cuvette? Please clarify.

Claim 4 recites the limitation "“the discharge-end third of the cuvette”.  There is insufficient antecedent basis for this limitation in the claim. Is this the lower third of the cuvette wherein the outlet is closer to the lower third of the cuvette? Please clarify.

Claim 8 recites the limitation "the insertion opening”.  There is insufficient antecedent basis for this limitation in the claim. “The insertion opening is not positively recited in claim 1 and claim 8 is dependent on claim 1, not claim 7 which positively recites an insertion opening. 

	Regarding Claim 10, “the cuvette” lacks antecedent basis. Which cuvette is this? Should claim 10 be dependent on the device as claimed in claim 1 or should “the cuvette” be “a cuvette”? Please clarify.

Claims 11 and 12 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (US Pub 2009/0257918).
Regarding Claim 9, Endo teaches a measuring device for optical measurement, including: a receiving region for receiving a cuvette and for contacting metallic electrodes of the cuvette with a signal line for signal transmission of measurement signals tapped off at the electrodes to a measurement and/or evaluation unit within the measuring device ([0037] In FIG. 1, segments composed of multiple sample cuvettes 16 filled with collected samples are fixedly arrayed along the circumference of a circular disk 17 on the sample disk 1. [0039] Multiple reaction cell holders 22, each of which holds some reaction cells 21 into which a sample and a reagent are dispensed, are mounted on the reaction disk 3. A drive mechanism 23 intermittently transfers the reaction cells 21 by constant cycle repeating rotational movement and stop motion alternately. [0054] A first electrode 33 is inserted into the reaction cell 21. A second electrode 34 is disposed on the bottom side of the reaction cell 21. A third electrode 35 faces the outer surfaces of the reaction cell 21. The second electrode 34 and the third electrode 35 are integrally molded. The first electrode 33 is connected to the high-.  

Claims 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedekind-Klein (US Pub 2011/0314907).

Regarding Claim 10, Wiedekind-Klein teaches a method for operation of a measuring device having at least one measuring mode for optical measurement, the method including the steps of: monitoring a filling-level of the cuvette; monitoring an emptying of the cuvette; using a conductivity measurement to determine the conductivity of the measuring medium or using a pH measurement for determining the pH value of the measuring medium; and monitoring a contamination of the cuvette ([0005] Other known methods for filling level measurement comprise conductivity measurement, pressure measurement, measurement with ultrasound (in which case the filling height is determined by the signal time of flight), 

	Regarding Claim 11, Wiedekind-Klein teaches the method of claim 10, wherein the conductivity measurement is carried out as a two- pole conductivity measurement or as a four-pole conductivity measurement ([0042] In one embodiment, the device has at least two reference electrodes which define the reference surface. The reference electrodes are then arranged in different horizontal planes, so that a reference electrode on a horizontal plane respectively forms a capacitor with a measurement electrode on the same horizontal plane. [0043] As an alternative, a device according to the invention has exactly as many reference electrodes as measurement electrodes, each measurement electrode being assigned exactly one reference electrode on the same horizontal plane. [0044] In one embodiment, the 

	Regarding Claim 12, Wiedekind-Klein teaches the method of claim 10, wherein a further operating mode is carried out at the same time as the measuring mode and is used for compensation or evaluation of values determined in the measuring mode ([0052] In a preferred embodiment, the measurement value obtained by measuring the at least two capacitances and subsequent calculation is presented as a unitless measurement value (for example in percent). The evaluation instrument furthermore makes it possible to validate the measurement values by comparison with stored calibration values and by comparison of the measurement values with one another.
[0053] The evaluation instrument may be provided as part of a superordinate control system. In the same control system, the operating mode and measuring mode would be simultaneous and the measurement values would be evaluated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177).

Regarding Claim 1, Bissett teaches a cuvette for arrangement in an optical measuring device ([0188] With reference to FIGS. 5 to 7, preferred cuvette 72 has bottom 80, top 82, and wall 86 between them and connected to both, the three of which together define enclosed volumetric space 88 for receiving fluid (including the test fluid and the substance whose kinetic solubility in the test fluid is to be determined). Pierceable septum 84, which forms part of the top, allows fluid to be injected through it into the volumetric space within the cuvette. Vent 90, a through-hole preferably 1.0 millimeters in diameter and near the top of the cuvette, allows gas to flow in and out of volumetric space 88, e.g., as the volume of liquid in the cuvette changes. The gas will usually be air, unless, for example, the cuvette is being used under a gas pad, e.g., in a laboratory enclosure padded with nitrogen. Cuvette 72 typically has an internal volume 
a receiving chamber for a measuring medium having an inlet (preferred cuvette 72 has bottom 80, top 82, and wall 86 between them and connected to both, the three of which together define enclosed volumetric space 88 for receiving fluid. Pierceable septum 84, which forms part of the top, allows fluid to be injected through it into the volumetric space within the cuvette. Vent 90, a through-hole and near the top of the cuvette, allows gas to flow in and out of volumetric space 88, e.g., as the volume of liquid in the cuvette changes. Inlet is formed when the septum is pierced and the vent hole would also be an inlet for gas).
the receiving chamber being delimited at least in some regions by two opposing plane-parallel side surfaces (preferred cuvette 72 has bottom 80, top 82, and wall 86 between them and connected to both, the three of which together define enclosed volumetric space 88 for receiving fluid. Note four walls surround the receiving chamber),
Bissett is silent to wherein two opposing metallic electrodes are arranged in the receiving chamber on the opposing side surfaces. 
Witt teaches in the related art of a flow path and optical detection in the flow path. In [0059] in FIG. 8, In this embodiment, a detection flow path 800 and a detection cell 810 are implemented as a part of a microfluidic chip device. [0059] For detecting the sample's conductivity, the detection cell 810 is equipped with two contactless electrodes 830, 840.  


Regarding Claim 2, modified Bissett teaches the cuvette of claim 1, wherein the cuvette has a longitudinal axis, the electrodes being arranged in an upper or lower third of the cuvette (Witt teaches [0059] For detecting the sample's conductivity, the detection cell 810 is equipped with two contactless electrodes 830, 840).    

Regarding Claim 3, modified Bissett teaches the cuvette of claim 1, wherein the cuvette is a flow-through cuvette with an outlet at an end of the cuvette opposite the inlet (Witt teaches Fig. 8 [0059] a detection flow path 800 has an inlet and an outlet at opposite ends).  

Regarding Claim 7, modified Bissett teaches the cuvette of claim 1, wherein the cuvette has an insertion opening for a pH sensor (the opening would be the vent 90 in Fig. 5. Alternatively [0123] Cuvette 72 has cap 96 and pierceable septum 84 visible through central opening 98 in cap 96 (see, e.g., FIGS. 5 to 7). The opening would be accessible for a pH sensor when the cap is off and at the top 82 of the cuvette 72.)  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), and further in view of Raffa (US Pub 2010/0035322).
Regarding Claim 4, modified Bissett teaches the cuvette of claim 1, wherein two electrodes are arranged in the discharge-end third of the cuvette (Witt teaches [0059] a detection flow path 800 with the detection cell 810 is equipped with two contactless electrodes 830, 840, are arranged in the lower part of the flow path).
Modified Bissett is silent to two electrodes are arranged in the inlet-end third of the cuvette.
Raffa teaches in the related art of substrates (such as cuvette) and electrodes in use with a sample. [0082] the structure of the device for putting the method into practice will vary according to the substrate on which electroporation has to be carried out. For example, if the substrate is a culture of attached cells, the two pairs of electrodes in FIG. 3 can be thin films deposited directly on the cell culture dish. If the substrate is a culture of suspended cells, a standard cuvette for spectrophotometry can be modified, by inserting the two pairs of electrodes at the vertical walls of the internal surface of the cuvette. Each electrode can consist of a metal strip (for example Cu, Al, 200 .mu.m in thickness) insulated with a thin film (for example biocompatible glue or thin adhesive tape, 10 .mu.m in thickness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second pair (total of two pairs) of electrodes to the cuvette walls, as taught by Raffa, in the device of modified Bissett, in order to allow for electroporation.
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the two electrodes, as taught by modified Bissett, to be in the inlet-end third of the cuvette, in order to allow for measuring conductivity over a timed sequence during continuous flow.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), and further in view of Sandrock (US Patent 4,083,638).
Regarding Claim 5, modified Bissett teaches the cuvette of claim 1.
Modified Bissett is silent to wherein the cuvette has a receptacle for a temperature sensor which projects into the receiving chamber.  
Sandrock teaches in the related art of a cuvette. There is provided a cuvette body of a suitable plastic defining at least two chambers interconnected by a passageway of relatively small cross section. See Abstract. In FIGS. 11-13, the cuvette body, indicated generally at 84, is generally similar to the previously described body 10 but differs in the construction of the chamber-interconnecting fluid passageway of the cuvette. The body would normally be provided a removable cover similar to the cover 12, which is not illustrated. Preferably, such cover would be removed during mixing of the contents of selected chambers, as hereinafter described. The cuvette body 84 has 
The limitation “for a temperature sensor which projects into the receiving chamber” is directed to intended use and a sensor would be capable of projecting into the receiving chamber by way of the interconnected passageway, as taught by Sandrock. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a receptacle (chamber), as taught by Sandrock, to the cuvette in the device of modified Bissett, in order to allow for mixing of the contents in one chamber and measuring in the other chamber (analysis), as taught by Sandrock, in the Abstract.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), and further in view of Lau (US Pub 2018/0172615) and Sandrock (US Patent 4,083,638).
Regarding Claim 6, modified Bissett teaches the cuvette of claim 1.
Modified Bissett is silent to a temperature sensor is a component of the cuvette and is arranged inside a temperature sensor receptacle and outside the receiving chamber.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature sensor, as taught by Lau, in the cuvette of modified Bissett, in order to measure the temperature of the solution and ensure it does not become too cold or too hot.
Modified Bissett is silent to the arrangement of a temperature sensor inside a temperature sensor receptacle and outside the receiving chamber.
Sandrock teaches in the related art of a cuvette. There is provided a cuvette body of a suitable plastic defining at least two chambers interconnected by a passageway of relatively small cross section. See Abstract. In FIGS. 11-13, the cuvette body, indicated generally at 84, is generally similar to the previously described body 10 but differs in the construction of the chamber-interconnecting fluid passageway of the cuvette. The body would normally be provided a removable cover similar to the cover 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cuvette in the device of modified Bissett, such that the arrangement of a temperature sensor is inside a chamber and outside a different chamber (the receiving chamber), as taught by Sandrock, in order to allow for measurements (analysis) to be done in a separate chamber, as taught by Sandrock, in the Abstract.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), and further in view of Lau (US Pub 2018/0172615).
Regarding Claim 8, modified Bissett teaches the cuvette of claim 1.
Modified Bissett is silent wherein the pH sensor is a component of the cuvette.
Lau teaches in the related art of measuring devices. [0102] In this embodiment, the passive device 2 is formed having a pH electrode, for example, which is connected to the active measuring functional unit 1 in the form of a replaceable element that is not 
The pH sensor would be capable of projecting through the top of the cuvette during a pH sensing measurement or through the vent hole (insertion opening into the receiving chamber at least in some regions). (Examiner notes the pH sensor is not limited in size.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a pH sensor, as taught by Lau, in the cuvette of modified Bissett, in order to measure the pH of the solution and ensure it does not become too acidic or too basic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798